DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant’s election without traverse of species C (Figs 3A-3B and claims 2, 4, 7-12, 14 and 17-21) in the reply filed on 3.12.2021 is acknowledged.
Claims 3, 5-6, 13 and 15-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3.12.2021.
Independent claims 2 and 12 are allowable. Claims 3, 5-6, 13 and 15-16, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement among species A-G, as set forth in the Office action mailed on 1.27.2021, is hereby withdrawn and said claims hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.



EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Stephen P. Catlin (Reg. No. 36,101) on 5.26.2021.
The application (claims) has been amended as follows: 
1.  (Canceled)

2.  (Previously Presented)  A light-emitting element comprising:
an EL layer comprising a light-emitting layer between an anode and a cathode, the light-emitting layer comprising an organic compound;
a first layer comprising a first hole-transporting substance and a first acceptor substance, the first layer comprising a region in direct contact with the cathode;
a second layer comprising a first electron-transporting substance, the second layer comprising a region in direct contact with the first layer; and
a third layer comprising a donor substance, the third layer comprising a region in direct contact with the second layer and the EL layer,
wherein the second layer does not comprise a donor substance, and
wherein a LUMO level of the first electron-transporting substance is between an acceptor level of the first acceptor substance and a LUMO level of the organic compound.

3.  (Previously Presented)  The light-emitting element according to claim 2, wherein the first layer has a stacked structure of a layer comprising the first hole-transporting substance and a layer comprising the first acceptor substance.

4.  (Previously Presented)  The light-emitting element according to claim 2,
wherein the EL layer comprises a fourth layer comprising a second electron-transporting substance, and
wherein the fourth layer comprises a region in direct contact with the third layer.

5.  (Previously Presented)  The light-emitting element according to claim 4,
wherein the EL layer comprises a fifth layer comprising a second hole-transporting substance and a second acceptor substance, and
wherein the fifth layer comprises a region in direct contact with the anode.

6.  (Previously Presented)  The light-emitting element according to claim 5, wherein the fifth layer has a stacked structure of a layer comprising the second hole-transporting substance and a layer comprising the second acceptor substance.

7.  (Currently Amended)  The light-emitting element according to claim 2, wherein the first acceptor substance is a transition metal oxide or an oxide of a metal belonging to Groups 4 to 8 in [[a]] the periodic table.

8.  (Previously Presented)  The light-emitting element according to claim 2, wherein the first acceptor substance is molybdenum oxide.

9.  (Currently Amended)  A light-emitting device comprising: 
a driver circuit portion over a substrate; and
a pixel portion over the substrate, the pixel portion comprising:
the light-emitting element according to claim 2; and
a transistor electrically connected to the light-emitting element.

10.  (Currently Amended)  An electronic device comprising: 
a housing; and
a display portion incorporated in the housing, the display portion comprising the light-emitting device according to claim 9.

comprising: 
a lighting portion comprising the light-emitting device according to claim 9; and
a shade overlapping with the lighting portion.

12.  (Previously Presented)  A light-emitting element comprising:
an EL layer comprising a light-emitting layer between an anode and a cathode, the light-emitting layer comprising an organic compound;
a first layer comprising a first hole-transporting substance and a first acceptor substance, the first layer comprising a region in direct contact with the cathode;
a second layer comprising a first electron-transporting substance, the second layer comprising a region in direct contact with the first layer; and
a third layer comprising at least one selected from the group consisting of an alkali metal, an alkaline earth metal, a rare earth metal, an alkali metal compound, an alkaline earth metal compound, and a rare earth metal compound, the third layer comprising a region in direct contact with the second layer and the EL layer,
wherein the second layer does not comprise a donor substance, and
wherein a LUMO level of the first electron-transporting substance is between an acceptor level of the first acceptor substance and a LUMO level of the organic compound.

13.  (Previously Presented)  The light-emitting element according to claim 12, wherein the first layer has a stacked structure of a layer comprising the first hole-transporting substance and a layer comprising the first acceptor substance.

14.  (Previously Presented)  The light-emitting element according to claim 12,
wherein the EL layer comprises a fourth layer comprising a second electron-transporting substance, and
wherein the fourth layer comprises a region in direct contact with the third layer.

15.  (Previously Presented)  The light-emitting element according to claim 14,

wherein the fifth layer comprises a region in direct contact with the anode.

16.  (Previously Presented)  The light-emitting element according to claim 15, wherein the fifth layer has a stacked structure of a layer comprising the second hole-transporting substance and a layer comprising the second acceptor substance.

17.  (Currently Amended)  The light-emitting element according to claim 12, wherein the first acceptor substance is a transition metal oxide or an oxide of a metal belonging to Groups 4 to 8 in [[a]] the periodic table.

18.  (Previously Presented)  The light-emitting element according to claim 12, wherein the first acceptor substance is molybdenum oxide.

19.  (Currently Amended)  A light-emitting device comprising: 
a driver circuit portion over a substrate; and
a pixel portion over the substrate, the pixel portion comprising:
the light-emitting element according to claim 12; and
a transistor electrically connected to the light-emitting element.

20.  (Currently Amended)  An electronic device comprising: 
a housing; and
a display portion incorporated in the housing, the display portion comprising the light-emitting device according to claim 19.

21.  (Currently Amended)  A lighting device comprising: 
a lighting portion comprising the light-emitting device according to claim 19; and
a shade overlapping with the lighting portion.


Allowable Subject Matter
Claims 2-21 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to disclose or suggest (claim 2) a third layer comprising a donor substance, the third layer comprising a region in direct contact with the second layer and the EL layer, wherein the second layer does not comprise a donor substance, and wherein a LUMO level of the first electron-transporting substance is between an acceptor level of the first acceptor substance and a LUMO level of the organic compound as recited within the context of the claim, and, (claim 12) a third layer comprising at least one selected from the group consisting of an alkali metal, an alkaline earth metal, a rare earth metal, an alkali metal compound, an alkaline earth metal compound, and a rare earth metal compound, the third layer comprising a region in direct contact with the second layer and the EL layer, wherein the second layer does not comprise a donor substance, and wherein a LUMO level of the first electron-transporting substance is between an acceptor level of the first acceptor substance and a LUMO level of the organic compound as recited within the context of the claim.
US 20070114512 A1 to Kumaki et al. discloses (Fig. 1) an EL layer comprising a light-emitting layer (“light emitting layer 122”) between an anode and a cathode (101 and 102), the light-emitting layer comprising an organic compound ([0050]); a first layer (111) comprising a first hole-transporting substance and a first acceptor substance (“As the first layer 111, for example, a layer containing a substance with a hole transporting property and a substance having an electron accepting property with respect to the substance with the hole transporting property can be given”), the first layer comprising a region in direct contact with the cathode (101); and a second layer (112) comprising a first electron-transporting substance (“As the second layer 112, for example, a layer including a substance with an .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRES MUNOZ whose telephone number is (571)270-3346.  The examiner can normally be reached on 8AM-5PM Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571)272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 




/Andres Munoz/Primary Examiner, Art Unit 2894